                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.    3:18-CR-4-TAV-HBG
                                                 )
  MARK BENNETT,                                  )
                                                 )
                Defendant.                       )


                        MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant’s pro se motion for compassionate

  release [Doc. 356].        Since filing the motion, defendant has been released to home

  confinement under the supervision of the Atlanta Residential Reentry Management field

  office. Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

  visited Feb. 17, 2021). In filing his pro se motion, defendant stated that he could not obtain

  current medical records because of the lockdown conditions in the prison where he was

  located at the time. Defendant did have someone file medical records from defendant’s

  personal physician, but they date back to 2017 and earlier [Doc. 353].

         In light of defendant’s placement in home confinement, as well as the lack of current

  medical records to support defendant’s request, defendant’s motion [Doc. 356] is hereby

  DENIED without prejudice.             If defendant believes that he is still entitled to

  compassionate release now that the has been placed in home confinement, he may file a

  new motion setting forth what extraordinary and compelling reasons support his position




Case 3:18-cr-00004-TAV-HBG Document 365 Filed 02/18/21 Page 1 of 2 PageID #: 3004
  based on his current circumstances, including the most recent medical records defendant

  has access to.

         IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            2


Case 3:18-cr-00004-TAV-HBG Document 365 Filed 02/18/21 Page 2 of 2 PageID #: 3005
